Citation Nr: 1821355	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for status post inguinal hernia with scar.

3.  Entitlement to an initial compensable evaluation for fractured fifth finger of the left hand.

4.  Entitlement to a compensable evaluation for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for a spine disorder, to include degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS) and radiculopathy, claimed as a back condition.


WITNESSES AT HEARING ON APPEAL

Appellant and D. M. F.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to August 1994.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in March 2014 and September 2014 by the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the electronic claims file. 

The issues enumerated from 2 - 6 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for right ear hearing loss. 

2.  Evidence associated with the electronic claims file since the February 2010 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The February 2010 RO rating decision that denied reopening the Veteran's claim of service connection for right ear hearing loss is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the RO's February 2010 denial is new and material, the criteria for reopening of the Veteran's claim of service connection for right ear hearing loss have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for right ear hearing loss.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c) (2012).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for right ear hearing loss was originally denied in a May 2008 rating decision.  The RO highlighted that right ear hearing loss was not shown in the evidence of record.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between May 2008 and May 2009, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In December 2009, the Veteran sought to reopen the claim of entitlement to service connection for right ear hearing loss.  In a February 2010 rating decision, the RO denied reopening the claim for service connection for right ear hearing loss, as the evidence submitted was not new and material.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between February 2010 and February 2011, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the February 2010 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In January 2013, the Veteran again sought to reopen the claim of entitlement to service connection for right ear hearing loss.  This appeal arises from the RO's September 2014 rating decision denied entitlement to service connection for right ear hearing loss.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final February 2010 rating decision includes multiple written statements from the Veteran; a June 2015 Board hearing transcript; VA treatment records dated through 2015; and VA examination reports and medical opinions dated in January 2014 and September 2014.  

Evidence received since the February 2010 rating decision is "new" in that it was not of record at the time of the February 2010 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a current right ear hearing loss disability for VA purposes.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for right ear hearing loss are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

As new and material evidence has been received, the appeal to reopen the claim of entitlement to service connection for right ear hearing loss is granted, to that extent only.


REMAND

A review of the electronic claims file reveals that further development on the remaining matters on appeal is warranted.

The Veteran last had VA examinations to fully evaluate his service-connected left ear hearing loss and fractured left fifth finger fracture residuals in January 2014.  During his June 2015 Board hearing, the Veteran reported progressive worsening of his service-connected left ear hearing loss and additional left fifth finger fracture residuals, including loss of grip strength and finger deformity.  Consequently, new examinations are warranted to determine the current severity of the Veteran's left ear hearing loss and left fifth finger fracture residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Regarding the Veteran's service connection claim for a spine disorder, his spine was marked as abnormal on clinical evaluation and mild thoracic scoliosis was noted in the December 1990 service enlistment examination report.  In a January 1994 service treatment note, the Veteran related being in a rodeo accident four years prior to service where a bull stepped on his back.  He stated that he had a full recovery at the time but started having back pain again six months ago.  He was noted to have full range of motion and mild tenderness and pain in his upper back.  The examiner listed an assessment of muscle pain.  Another examiner marked the Veteran's spine as normal on clinical evaluation and noted a history of mechanical lower back pain in the May 1994 service separation examination report.  There was also a notation of intermittent low back pain prior to Navy NCD (not considered disabling) in the May 1994 Report of Medical History.  Post-service evidence of record detailed findings of lower back pain, displaced disc, DDD, IVDS, and radiculopathy as well as showed that the Veteran suffered back injuries in a post-service 4 wheeler accident in 2013.  A June 2013 VA lumbar spine MRI report revealed right L5-L6 disc protrusion impinging on right L5 nerve root in neural foramen.  There were no acute lumbar fractures but chronic right transverse process fractures were noted at L3 and L4 levels.

The Veteran has asserted that his pre-existing thoracic spine scoliosis was aggravated during service and that his present lumbar spine disorder was the result of injuries during service.  Based on the cumulative evidence of record, including the divergent and inadequate findings in the January 2014 VA examination report as well as the May 2014 and August 2014 VA medical opinions, the Board will not proceed with final adjudication of this service connection claim until a competent VA medical examination is provided in order to clarify the nature and etiology of the Veteran's claimed spine disorder on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, based on the post-service evidence of record showing current findings of right ear hearing loss for VA purposes, the Veteran's conceded in-service hazardous noise exposure, and the divergent findings in the January 2008, January 2010, and January 2014 VA examination reports as well as the September 2014 VA medical opinion, the Board will not proceed with final adjudication of this service connection claim until an additional medical examination and opinion are provided which clarify the etiology of the Veteran's claimed right ear hearing loss.  Id.  

Evidence of record further reflects that the Veteran receives VA medical treatment for his service-connected left ear hearing loss, left fifth finger, and hernia scar disabilities as well as his claimed right ear hearing loss and spine disorders from the Spokane VA Medical Center (VAMC).  As the electronic claims file only includes treatment records dated through November 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, evidence of record reflects that the Veteran received private medical treatment for his claimed disorders from treatment providers identified as Dr. B. (during the June 2015 Board hearing) and the Libby Clinic (shown in a July 2015 statement of record).  Any additional identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all private treatment records from the Libby Clinic and Dr. B.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his service-connected left ear hearing loss, left fifth finger, and hernia scar disabilities as well as his claimed right ear hearing loss and spine disorders.

2.  Obtain updated VA treatment records pertaining to the Veteran's service-connected left ear hearing loss, left fifth finger, and hernia scar disabilities as well as his claimed right ear hearing loss and spine disorders from Spokane VAMC for the time period from November 2014 to the present and associate them with the record.

3.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected left ear hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by left ear hearing loss on the Veteran's daily life and social functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

4.  Obtain an appropriate VA medical examination to determine the current severity of the Veteran's service-connected left fifth finger fracture residuals.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

5.  The Veteran must be afforded a VA audiological examination to ascertain whether the currently diagnosed right ear hearing loss is causally related to his military service.  All tests or studies necessary to make this determination must be ordered, to include an audiogram. The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements concerning his asserted in-service noise exposure, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed right ear hearing loss was related to events in service, specifically conceded in-service hazardous noise exposure.  In doing so, the examiner should acknowledge and discuss the findings in the January 2008, January 2010, and January 2014 VA examination reports as well as the September 2014 VA medical opinion. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

6.  Schedule the Veteran for a VA examination to clarify the nature and etiology of his claimed spine disorder.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record and with consideration of his lay statements, the examiner must provide opinions as to the following:

(a)  Identify (by medical diagnosis) any/each chronic spine disorder found. 

(b)  Explain whether congenital anomalies resulting in thoracic scoliosis are a congenital or developmental defect or disease.  (Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.)

(c)  If scoliosis is a congenital or developmental defect, opine whether it is at least as likely as not (50 percent probability or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. 

(d)  If scoliosis is a disease, does the evidence clearly and unmistakably show (obvious, manifest, and undebatable) that the Veteran's scoliosis pre-existed active service.

(e)  If the answer to (d) is yes, does the evidence clearly and unmistakably show that the preexisting scoliosis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is requested to identify any clear and unmistakable evidence with specificity.  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.

(f)  If the answer to either (d) or (e) is no, is it at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed spine disorder had its onset during or was causally related to the Veteran's active service?

The examiner should acknowledge and discuss the findings in the service treatment records, post-service VA and private treatment records, the post-service 4 wheeler accident injuries in 2013, the January 2014 VA examination report, and the May 2014 and August 2014 VA medical opinions. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

7.  After the development requested has been completed, the AOJ must review any examination report and/or medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any examination and/or medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2015 statement of the case and May 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


